DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through references are of improper format.  They have been listed correctly on PTO form 892.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The basis of the percentage is unclear because it is unspecified.  Is this a volume percentage?  A mole percentage?  Something else? 
Clarification is in order.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the present instance, the claim fails to further limit the claim upon which it depends (claim 11).  Administering the inhalation mixture directly to the patient’s lungs via inhalation is already taught by claim 11.  The teaching of claim 12 that such inhalation results in contact with the alveoli of the patient’s lungs is intrinsic to the method of claim 11.  That is, simply for anatomical reasons, it is impossible to administer the inhalation mixture directly into the patient’s lungs via inhalation and not have the mixture contact the alveoli of the patient’s lungs.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner respectfully suggests deleting the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Environmental Science & Technology (2009), 43(14), pp. 5529-5534. 
Inventor teaches a nebulizer system comprising a reservoir configured to contain a dissolved C60 mixture and a nebulizer unit operably connected to the reservoir and 
Environmental Science & Technology (2009), 43(14), pp. 5529-5534 teaches a nebulizer apparatus comprising a nebulizer operably connected to a reservoir used to nebulize a suspension of C60 molecules (abstract; page 5530, Figure 1).  
Inventor distinguishes over the prior art in that a dissolved C60 mixture is nebulized.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found the utilization of a dissolved C60 mixture in the prior art apparatus obvious.  This is so because the preparation method of the prior art C60 suspension produces a suspension that is functionally and operationally equivalent to a solution (page 5531, column 1, first full paragraph).  One of ordinary skill would have recognized this essential functional and operational equivalence and would have expected, with a reasonable expectation of success, that a dissolved C60 solution would perform equivalently to the C60 suspension in the prior art apparatus.  
Furthermore, one of ordinary skill, before the effective filing date of the instant invention, would have found the substitution of a mouthpiece connected to the prior art apparatus, in place of the exposure chamber, obvious.  This is so because the means of delivering the aerosol to the lungs will depend upon the species of the patient.  For the rats of the cited prior art, this is an exposure chamber.  For a human, this would comprise a mouthpiece.  That is, the exposure chamber and the mouthpiece are functionally an operationally equivalent choices, engineering expediencies, dictated by .  

Allowable Subject Matter
Claims 1-8, 10, 11, 13-15 and 17 are allowed.  Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of claims 9 and 16 would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
Nanomedicine: Nanotechnology, Biology, and Medicine (2018), 14, pp. 1361-1369 appears to be the closest prior art.  The reference teaches inhalable gadofullerenol/[70] fullerenol (i.e. compounds structurally related to C60 fullerenes) as a high-efficiency ROS scavengers useful in the treatment of pulmonary fibrosis (abstract).  The reference does not teach, show, suggest or make obvious the instant inhalation methods of administering C60 beginning with dissolution in limonene.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,842,738 B1 is cited to show a related nutraceutical fullerene composition and method of administration.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/10/2022